Title: To James Madison from the Republican Meeting of Accomack County, Virginia, [1 May] 1809
From: Republican Meeting of Accomack County, Virginia
To: Madison, James


[1 May 1809]
At a numerous meeting of the freeholders and other citizens of the county of Accomack convened on monday the first day of May 1809. at the Court-house of said county for the purpose of expressing their opinions upon the subject of the late negotiations at Washington between the Honorable David Montague Erskine, his Britannic Majesty’s Envoy Extraordinary and Minister Plenipotentiary, and the Honorable Robert Smith Secretary of State of the United States.
The Honorable Thomas Evans, esquire, One of the Judges of the General court was called to the chair and John Wise appointed secretary.

Whereupon the communications between Mr. Erskine and Mr. Smith of the 17th. 18th. and 19th. ultimo, and the Presidents proclamation thereupon being read, the following resolution was unanimously adopted: viz:
Resolved, that we highly approve the conduct of the President of the United States in meeting, in a spirit of conciliation, the proposals of Great Britain lately made through her minister at Washington to our Government, and in amicably adjusting some of the main points of those differences, which have too long, unhappily, interrupted a harmony and intercourse which had been mutually beneficial to both nations.
Regarding war as among the calamities most to be deprecated by the United States we cannot but view, with emotions of real pleasure, the prospect afforded by the communications between the British Minister and our Secretary of State, of a speedy termination, by formal treaty, of the differences on all the points of relation between the two countries: And while we confidently rely that, in the negotiations proposed to be carried on to that end, our Government will neither compromit the honour or interests of this nation, we anxiously hope that the friendly dispositions evinced by Great Britain towards us will be met by a correspondent temper on our part, and that a restoration of friendship, and a commercial intercourse founded upon such mutual concessions and reciprocal advantages, as will ensure its duration, will be the happy result. In such event we now make a solemn pledge to support and defend as well the administration as our Government against all who may be disposed to disturb the tranquillity of our country.
On motion, ordered that a copy of the foregoing proceedings and resolution be signed by the chairman and transmitted to the President of the United States.

Thomas Evans, Chairman.
Attest, Jno. Wise, Secy.

